Citation Nr: 0722868	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-21 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for bilateral hip and knee 
conditions, to include as secondary to service-connected pes 
planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Heffner, intern



INTRODUCTION

The veteran served on active duty from April 1973 to April 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In her June 2005 substantive appeal, the veteran requested a 
Board Hearing at the local RO.  The veteran, through her 
representative by means of a letter dated in March 2007, 
cancelled the hearing scheduled for that same month, and 
indicated that she wanted her case to go forward to the 
Board.


FINDING OF FACT

The current bilateral hip and knee conditions did not 
manifest during service or within one year of discharge from 
service, are not caused or aggravated by the veteran's 
service connected pes planus, and are otherwise not 
etiologically related to her service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hip and 
knee conditions have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she suffers from bilateral hip and 
knee conditions, as the result of her service connected 
bilateral pes planus.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Arthritis is considered by VA to be a chronic disease, and as 
such, service connection may be granted on a presumptive 
basis if evidence shows that arthritis manifested to a 
compensable degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) (2006).  

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2006).  Similarly, any increase 
in severity of a non-service connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2006).  Additionally, the Board notes that 38 C.F.R. 
§ 3.310, the regulation which governs claims for secondary 
service connection, has been amended recently.  The intended 
effect of this amendment is to conform VA regulations to the 
Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2006).

The veteran has alleged that her arthritis is related to her 
service connected pes planus.  As a layperson, however, the 
veteran is not competent to give a medical opinion on the 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The Board is aware of the veteran's statement, in a letter 
dated October 2004, that she was told by her physician that 
her hip and knee condition was related to her feet condition.  
She stated that her physician told her that the pain in her 
hips and knees was due to her feet "being completely 
collapsed."  The record is absent, however, for objective 
evidence of such medical opinion.  The veteran's statement as 
to what a medical professional told her is not competent 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995) 
("hearsay medical evidence" is not competent evidence.)  

Following a June 2004 VA examination, the examiner opined 
that it was less likely than not that any hip or knee 
conditions are related to the service connected pes plenus.  
He based this opinion on the lack of evidence of a limp 
during the course of the examination, uneven shoe wear, and 
of the veteran's smooth and coordinated gait with no excess 
impact on the hips or knees.  The physician noted that he 
"found pain on motion" and rendered a diagnosis of 
bilateral hip and knee arthralgia.  

Arthralgia, or joint pain, itself does not constitute a 
disability for VA purposes.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a symptom, 
such as pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.").  However, the Board here does 
not decide whether the veteran currently has a disability for 
VA purposes.  Regardless of the condition suffered, the 
competent evidence of record demonstrates that her current 
hip or knee condition is not related to the service connected 
pes planus.

All competent medical evidence of record demonstrates that 
there is no relationship, either by causation or aggravation, 
between the service-connected pes planus and a currently 
diagnosed hip and knee condition.  38 C.F.R. § 3.310(a).

The Board has also considered whether service connection is 
warranted on a direct basis.  Although the veteran complained 
of leg pain, the service medical records are absent for any 
complaints of hip or knee conditions.  The April 1980 
discharge report of medical examination indicated that the 
veteran suffered from pes planus, which had its onset during 
service, but did not contain any mention of a hip or knee 
condition.  Not until the veteran's March 2004 claim, is 
there any mention of any hip or knee complaints.  Therefore, 
as no evidence of record relates the veteran's claim to any 
event in service, service connection is not warranted on a 
direct basis, including application of 38 C.F.R. §§ 3.307(a), 
3.309.

As the record contains no competent evidence of a nexus 
between her current bilateral hip and knee condition, any 
relevant incident during the veteran's service, or of a 
relationship between the claimed disability and the veteran's 
service connected pes planus, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in April 2004, July 2004 and March 
2006.  In the April 2004 and July 2004 letters, the veteran 
was told of the requirements to establish a successful claim, 
advised of her and VA's respective duties, and asked to 
submit information and/or evidence, which would include that 
in her possession, to the RO.  This notice was provided to 
the veteran prior to initial adjudication of the claim by the 
RO in November 2004.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In a letter dated March 2006, the veteran was provided with 
notice of what type of information and evidence was needed to 
establish a disability rating and an effective date.  
Although this notice did not precede the initial 
adjudication, no prejudice to the veteran will result in this 
case.  In this regard, the Board is denying the veteran's 
claim for service connection, thus rendering moot any 
questions as to these downstream elements.  

Service medical records are associated with the claims file.  
VA and non-VA medical records and reports have been obtained, 
as well as all records for which the veteran sought VA 
assistance.  The veteran was afforded an appropriate VA 
examination in June 2004.  

For the reasons stated above, the Board therefore finds that 
VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 


ORDER

Entitlement to service connection for bilateral hip and knee 
condition, to include as secondary to service connected pes 
planus, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


